DETAILED ACTION
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 21-40 are considered to be allowable because the prior art of record neither anticipates nor renders obvious at least the limitations of the base claims 21, 29, and 36. Claim 21 includes a laptop computer comprising: a display portion comprising: a display housing; and a display; and a base portion pivotally coupled to the display portion and comprising: a bottom case; a unitary glass top case coupled to the bottom case and defining a protrusion configured to locally deform in response to an input force; and a sensing system configured to detect the local deformation in combination with all other elements of the base claim. Claims 22-28 are all dependent upon claim 21 and are considered to be allowable at least for the same reasons as claim 21. Claim 29 includes an electronic device comprising: a housing; a unitary glass top case coupled to the housing and defining a protrusion configured to buckle in response to an input force applied to the protrusion and having a force value above a buckling threshold; and a sensing system configured to detect the buckling of the protrusion in combination with all other elements of the base claim. Claims 30-35 are all dependent upon claim 29 and are considered to be allowable at least for the same reasons as claim 29. Claim 36 includes a device comprising: a display portion comprising a display; and a base portion hinged to the display portion and comprising: a bottom case; a unitary glass top case coupled to the bottom case and defining a raised protrusion configured to deform in response to an applied force; and a resilient member configured to impart a biasing force to the raised protrusion to an undeformed configuration in combination with all other elements of the base claim. Claims 37-40 are all dependent upon claim 36 and are considered to be allowable at least for the same reasons as claim 36.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841